The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
           DETAILED ACTION
Status of Claims

Applicant’s amendment in the “Amendment/Req. Reconsideration-After Non-Final Reject”, filed on 08/24/2022, is acknowledged. Applicant's amendment of claims 1, 3,  and 7 filed in “Claims” filed on 08/24/2022 with the same reply, have been entered by Examiner. 
This office action considers claims 1-23 pending for prosecution, wherein claims 11-23 have been withdrawn from consideration, and claims 1-10 are presented for examination.
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
i. Claims Cancellation: This application is in condition for allowance except for the presence of claims 11-23, non-elected claims in “Response to Election / Restriction Filed” filed on 05/18/2022, where claims were deemed withdrawn in the Office Action filed on 05/25/2022. Accordingly, claims 11-23 have been cancelled. See MPEP § 8.07. 
In view of the above, this office action considers claims 1-10 presented for examination.

Reason for Allowances
Claims 1-10 are allowed.
The following is an examiner’s statement of reasons for allowance, which paraphrases and summarizes the claimed invention without intending to be limiting, wherein the legally defined scope of the claimed invention is defined by the allowed claims themselves in view of the written description under 35 USC 112.
Regarding Claim 1: this is allowed, because, the references of the Prior Art of record and considered pertinent to the applicant's disclosure, and the examiner’s knowledge does not teach or render obvious, at least to the skilled artisan, the instant invention regarding: “a first electrode with a first pad and first terminals connected to the first pad, wherein the first terminals extend away from the substrate; and a second electrode with a second pad and second terminals connected to the second pad, wherein the second terminals extend toward the substrate, wherein the first terminals and the second terminals are staggered and separated by an interlayer dielectric layer; and a connection feature penetrating through the interlayer dielectric layer and the substrate, wherein the connection feature extends to reach a bottom surface of the substrate, and the first pad of one of the at least one capacitor element is connected to the connection feature”, as recited in Claim 1, in combination with the remaining limitations of the claim.			
Claims 2-10, are allowed as those inherit the allowable subject matter from claim 1. 	
Citation of Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to the applicant's disclosure.
Yen et al. (US 20140264742 A1; hereinafter Yen)
Lu et al. (US 20190103227 A1; hereinafter Lu)
Ahn et al. (US 20080110667 A1; hereinafter Ahn) 
Miyamoto et al. (US 20130234291 A1; hereinafter Miyamoto)
Segura Puchades (US 20120086683 A1; hereinafter Segura Puchades) 
Hwang et al. (US 20190057949 A1; hereinafter Hwang)
Prior Art Yen teaches a structure includes first, second, and third conductive leaf structures. The first conductive leaf structure includes a first conductive midrib and conductive veins. The second conductive leaf structure is electrically connected to the first conductive leaf structure, and includes a second conductive midrib, conductive veins extending toward the first conductive midrib, and conductive veins extending away from the first conductive midrib. The third conductive leaf structure includes a third conductive midrib between the first conductive midrib and the second conductive midrib, conductive veins extending toward the first conductive midrib, and conductive veins extending toward the second conductive midrib ([Abstract]), wherein (Fig. 1+; [0014+])  a first conductive structure forming at least a portion of a first node of the capacitor and comprising: a first conductive line formed in a first conductive layer and extending in a first direction; a second conductive line formed in a second conductive layer above the first conductive layer and extending in a second direction substantially perpendicular to the first direction; and at least two third conductive lines formed in a third conductive layer above the second conductive layer and extending in the first direction; a second conductive structure forming at least a portion of a second node of the capacitor and comprising: a fourth conductive line formed in the first conductive layer and extending in the first direction; a fifth conductive line formed in the second conductive layer and extending in the second direction; and a sixth conductive line formed in the third conductive layer, between the two third conductive lines, and extending in the first direction; a first interconnect structure comprising at least three first conductive vias electrically connecting the first conductive line to the second conductive line and the two third conductive lines; and a second interconnect structure comprising at least two second conductive vias electrically connecting the fourth conductive line to the fifth conductive line and the sixth conductive line. But, Prior Art Yen does not expressly teach a first electrode with a first pad and first terminals connected to the first pad, wherein the first terminals extend away from the substrate; and a second electrode with a second pad and second terminals connected to the second pad, wherein the second terminals extend toward the substrate, wherein the first terminals and the second terminals are staggered and separated by an interlayer dielectric layer; and a connection feature penetrating through the interlayer dielectric layer and the substrate, wherein the connection feature extends to reach a bottom surface of the substrate, and the first pad of one of the at least one capacitor element is connected to the connection feature (claim 1).
Prior Art Lu teaches a capacitor structures, and to capacitor structures including a planarization layer ([0001]), wherein (Fig. 1+; [0021+]) a substrate; a first electrode disposed on the substrate, the first electrode comprising a conductive layer, a first conductive post electrically connected to the conductive layer and a second conductive post electrically connected to the conductive layer; a planarization layer disposed on and covering the first electrode, the planarization layer disposed in a space between the first conductive post and the second conductive post; a first dielectric layer disposed on the planarization layer and in the space between the first conductive post and the second conductive post; and a second electrode disposed on the first dielectric layer. But, Prior Art Lu does not expressly teach a first electrode with a first pad and first terminals connected to the first pad, wherein the first terminals extend away from the substrate; and a second electrode with a second pad and second terminals connected to the second pad, wherein the second terminals extend toward the substrate, wherein the first terminals and the second terminals are staggered and separated by an interlayer dielectric layer; and a connection feature penetrating through the interlayer dielectric layer and the substrate, wherein the connection feature extends to reach a bottom surface of the substrate, and the first pad of one of the at least one capacitor element is connected to the connection feature (claim 1).
Prior Art Ahn teaches a printed circuit board having embedded capacitors ([0003]), wherein (Fig. 1+; [0065+]) printed circuit board having embedded capacitors therein, comprising: a double-sided copper-clad laminate including first circuit layers formed in the outer layers thereof, the first circuit layers including bottom electrodes and circuit patterns; dielectric layers formed by depositing alumina films on the first circuit layers using atomic layer deposition; second circuit layers formed on the dielectric layers, the second circuit layers including top electrodes and circuit patterns; one-sided copper-clad laminates formed on the second circuit layers; blind via-holes and through-holes formed in predetermined portions of the one-sided copper-clad laminates; and plating layers formed in the blind via-holes and the through-holes. But, Prior Art Ahn does not expressly teach a first electrode with a first pad and first terminals connected to the first pad, wherein the first terminals extend away from the substrate; and a second electrode with a second pad and second terminals connected to the second pad, wherein the second terminals extend toward the substrate, wherein the first terminals and the second terminals are staggered and separated by an interlayer dielectric layer; and a connection feature penetrating through the interlayer dielectric layer and the substrate, wherein the connection feature extends to reach a bottom surface of the substrate, and the first pad of one of the at least one capacitor element is connected to the connection feature (claim 1).
Prior Art Miyamoto teaches a semiconductor device ([0002]), wherein (Fig. 1+; [0018+])  semiconductor element; a first electrode electrically connected to an upper surface of said semiconductor element; a first internal electrode electrically connected to a lower surface of said semiconductor element and having a plurality of first comb finger portions and a first connection portion connecting said plurality of first comb finger portions together; a second electrode electrically connected to said first internal electrode; a second internal electrode electrically connected to a lower surface of said first electrode and having a plurality of second comb finger portions and a second connection portion connecting said plurality of second comb finger portions together, said plurality of second comb finger portions being interdigitated with but not in contact with said plurality of first comb finger portions; and a lower dielectric filling the space between said plurality of first comb finger portions and said plurality of second comb finger portions. But, Prior Art Miyamoto does not expressly teach a first electrode with a first pad and first terminals connected to the first pad, wherein the first terminals extend away from the substrate; and a second electrode with a second pad and second terminals connected to the second pad, wherein the second terminals extend toward the substrate, wherein the first terminals and the second terminals are staggered and separated by an interlayer dielectric layer; and a connection feature penetrating through the interlayer dielectric layer and the substrate, wherein the connection feature extends to reach a bottom surface of the substrate, and the first pad of one of the at least one capacitor element is connected to the connection feature (claim 1).
Prior Art Segura Puchades teaches an auxiliary storage capacitor is formed on the drive transistor of a pixel, such that the drive transistor is formed between the liquid crystal and the storage capacitor. The capacitor includes multiple parallel partial capacitors each having an interdigitated structure in a respective metallization level. The metallizations (aluminum and/or copper) are opaque and the capacitor therefore protects the transistor from light, the level of protection being increased with the number of metallization levels used to form the interdigitated structures ([Abstract]), wherein (Fig. 1+; [0004+]) six superposed metallization levels comprising different metal levels, where comprises a partial capacitor with interdigitated electrodes, i.e. the two electrodes of the partial capacitor are formed in the same metallization level. Each electrode comprises a series of conductors (or fingers of the structure) electrically connected to one another, located near conductors of another series of conductors belonging to the other electrode. The insulating layer in which the metallization levels are embedded forms the dielectric between the fingers belonging to two electrodes. The drawing surrounded by a dashed circle is a plan view showing the principle and the general appearance of such a partial capacitor in the level M4. The other levels are similarly produced. The drawing shows the parallel fingers of the two electrodes, but in practice the precise layout of the electrodes depends on the space available in each level taking into account the interconnects required and notably the constraints related to the contact vias to be produced between the metallization levels, and conductive vias connect the corresponding electrodes between the various levels, so that the superposition of levels forms partial capacitors connected in paralle. But, Prior Art Segura Puchades does not expressly teach a first electrode with a first pad and first terminals connected to the first pad, wherein the first terminals extend away from the substrate; and a second electrode with a second pad and second terminals connected to the second pad, wherein the second terminals extend toward the substrate, wherein the first terminals and the second terminals are staggered and separated by an interlayer dielectric layer; and a connection feature penetrating through the interlayer dielectric layer and the substrate, wherein the connection feature extends to reach a bottom surface of the substrate, and the first pad of one of the at least one capacitor element is connected to the connection feature (claim 1).
Prior Art Hwang teaches semiconductor packages ([0002]), wherein (Fig. 1+; [0015+]) a mold substrate having opposite first and second surfaces; a semiconductor chip embedded inside the mold substrate, the semiconductor chip including chip pads; a redistribution layer on the first surface of the mold substrate, the redistribution layer including redistribution lines therein electrically connected to the chip pads and including a capacitor redistribution line; and a capacitor comprising: a first electrode including a plurality of conductive pillars connected to the capacitor redistribution line; a dielectric layer on the first electrode; and a second electrode on the dielectric layer; wherein the redistribution lines include a first conductive material, and the plurality of conductive pillars include a second conductive material different from the first conductive material. But, Prior Art Hwang does not expressly teach a first electrode with a first pad and first terminals connected to the first pad, wherein the first terminals extend away from the substrate; and a second electrode with a second pad and second terminals connected to the second pad, wherein the second terminals extend toward the substrate, wherein the first terminals and the second terminals are staggered and separated by an interlayer dielectric layer; and a connection feature penetrating through the interlayer dielectric layer and the substrate, wherein the connection feature extends to reach a bottom surface of the substrate, and the first pad of one of the at least one capacitor element is connected to the connection feature (claim 1).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Omar Mojaddedi whose telephone number is 313-446-6582. The examiner can normally be reached on Monday – Friday, 8:00 a.m. to 4:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio J. Maldonado, can be reached on 571-272-1864. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/OMAR F MOJADDEDI/Examiner, Art Unit 2898